                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-HC-2096-D


 ANTHONY BUSSIE,                               )
                                               )
                          Petitioner,          )
                                               )
               v.                              )                       ORDER
                                               )
 BUREAU OF PRISONS and                         )
 TREASURY SECRETARY,                           )
                                               )
                          Respondents.         )

       On June 12, 2019, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 5] and recommended that the court dismiss petitioner Anthony

Bussie's ("Bussie") petition for a writ of habeas corpus [D.E. 1]. Bussie did not object to the

M&R.

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or

recommendations to which objection is made." Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. §

636(b). Absent a timely objection, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation." Diamond, 416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R and the record. The court is satisfied that there is no

clear error on the face of the record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 5].
       On July 31, 2019, the court received a letter from Bussie [D.E. 6], which the court

construes as a motion for a copy of the petition [D.E. 1]. The document Bussie requests is

within the custody of the clerk of court's office. Thus, Bussie must make his request directly to

the clerk's office along with payment, at the rate of fifty cents (.50¢) per page, for a copy of the

document he requests.

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 5], DISMISSES Bussie's

petition, and DENIES Bussie's motion for a copy of the petition [D.E. 6]. The court DENIES a

certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). The clerk shall close the case.

       SO ORDERED. This i!_ day of November 2019.




                                                 2
